                 Case 2:20-mj-00142-CKD Document 8 Filed 09/24/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-00142-CKD
12                                Plaintiff,             STIPULATION AND [PROPOSED] ORDER TO
                                                         EXTEND TIME FOR PRELIMINARY HEARING
13                          v.                           PURSUANT TO RULE 5.1(d) AND EXCLUSION
                                                         OF TIME
14   SHARON ANN PERKINS,
                                                         DATE: October 1, 2020
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Allison Claire
16

17          Plaintiff United States of America, by and through its attorney of record, Assistant United States
18 Attorney Shea J. Kenny, and defendant Sharon Perkins, both individually and by and through her

19 counsel of record, Megan Hopkins, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on September 15, 2020, and defendant first appeared
21 before a judicial officer of the Court in which the charges in this case were pending on September 17,

22 2020. ECF 1; ECF 3. The Court set a preliminary hearing date of October 1, 2020. ECF 3.

23          2.      By this stipulation, the parties jointly move for an extension of time of the preliminary
24 hearing date to November 2, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule

25 5.1(d) of the Federal Rules of Criminal Procedure. The government has provided or made available to

26 defense pre-indictment discovery and anticipates producing additional discovery shortly, including

27 memoranda of witness interviews, image and video files, and an origin and cause investigation report of

28 the fires the defendant is charged with setting. The parties are engaged in negotiating a pre-indictment

      STIPULATION                                        1
                 Case 2:20-mj-00142-CKD Document 8 Filed 09/24/20 Page 2 of 3


 1 resolution, and the government intends to provide a proposed plea agreement to defense counsel shortly.

 2 Defense counsel requires additional time to review discovery, conduct legal research, and consult with

 3 the defendant regarding case strategy and potential resolution. Also, additional time is appropriate for

 4 attorney-client consultation in this case because the defendant is detained. The parties therefore

 5 stipulate that the delay is required to allow the defense reasonable time for preparation, and for the

 6 government’s continuing investigation of the case. The parties further stipulate and agree that the

 7 interests of justice served by granting this continuance outweigh the best interests of the public and the

 8 defendant in a speedy return of an indictment and speedy trial. 18 U.S.C. § 3161(h)(7)(A); 18 U.S.C.

 9 § 3161(b).

10          3.      The parties agree that good cause exists for the extension of time, and that the extension

11 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

12 Therefore, the parties request that the time between October 1, 2020, and November 2, 2020, be

13 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

14          IT IS SO STIPULATED.

15
      Dated: September 23, 2020                              MCGREGOR W. SCOTT
16                                                           United States Attorney
17
                                                             /s/ SHEA J. KENNY
18                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
19

20
      Dated: September 23, 2020                              /s/ MEGAN HOPKINS
21                                                           MEGAN HOPKINS
22                                                           Counsel for Defendant
                                                             Sharon Ann Perkins
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

      STIPULATION                                        2
                 Case 2:20-mj-00142-CKD Document 8 Filed 09/24/20 Page 3 of 3


 1                                  [PROPOSED] FINDINGS AND ORDER

 2          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

 3 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on September 21, 2020.

 4 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

 5 demonstrates good cause for an extension of time for the preliminary hearing pursuant to Rule 5.1(d) of

 6 the Federal Rules of Criminal Procedure.

 7          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

 8 of justice served by granting this continuance outweigh the best interests of the public and the defendant

 9 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

10 not adversely affect the public interest in the prompt disposition of criminal cases.

11          THEREFORE, FOR GOOD CAUSE SHOWN:

12          1.      The date of the preliminary hearing is extended to November 2, 2020, at 2:00 p.m.

13          2.      The time between October 1, 2020, and November 2, 2020, shall be excluded from

14 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

15          3.      The defendant shall appear at that date and time before the Magistrate Judge on duty.

16

17          IT IS SO FOUND AND ORDERED this 24th day of September 2020.

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION                                          3
